OPINION OF THE COURT
Bertram R. Gelfand, J.
In this contested probate proceeding, proponent has served written interrogatories upon the objectants. The objectants have now moved to vacate, in their entirety, the interrogatories so served.
However, whether objectant should be required to disclose the identity of his expert witnesses, if any, plus their qualifications and the scope of their testimony, presents a more thorny issue. An amendment to CPLR 3101 (d) became effective July 1, 1985 requiring such disclosure (L 1985, ch 294). However, the legislation specifically provides that it is applicable only to actions commenced after July 1, 1985. The instant matter was at issue prior to July 1, 1985; The specificity with which the Legislature delineated the applicability of this new disclosure requirement precludes expanding it to pending matters by judicial fiat. In any event, interrogatories are not the proper procedure for obtaining information on expert witnesses even under the new provisions of CPLR 3101 (d). Interrogatory number 6 is vacated.